FILED
                            NOT FOR PUBLICATION                                 FEB 02 2015

                                                                           MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


RAJINDER PAL SINGH,                              No. 11-70871

              Petitioner,                        BIA No. A071 789 054

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted January 13, 2015
                             San Francisco, California**

Before: CLIFTON and NGUYEN, Circuit Judges, and RAKOFF, Senior District
Judge.***

       Petitioner Rajinder Pal Singh is a native of India and petitions for review of

an order of the Board of Immigration Appeals (BIA) denying his motion to

       *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            The panel unanimously finds this case suitable for decision without
oral argument. Fed. R. App. P. 34(a)(2).
       ***
             The Honorable Jed S. Rakoff, Senior District Judge for the U.S.
District Court for the Southern District of New York, sitting by designation.
reconsider a decision of the BIA that was responsive to a limited remand order of

this Court in another case involving Petitioner, Singh v. Napolitano, 619 F.3d 1101

(9th Cir. 2010), amended by 649 F.3d 899 (9th Cir. 2011). Because this petition

does not derive from a final order of removal, we dismiss for lack of jurisdiction. 8

U.S.C. § 1252; Alcala v. Holder, 563 F.3d 1009, 1013–16 (9th Cir. 2009).

      In 1993, an Immigration Judge ordered Petitioner excluded and deported

from the United States. The BIA agreed with the Immigration Judge and dismissed

Petitioner’s appeal in 1999. Petitioner never filed any other motion with the BIA

and did not appeal the BIA’s 1999 decision. Petitioner did not leave the United

States and was apprehended in 2007, at which time he filed a petition for writ of

habeas corpus alleging ineffective assistance of counsel because of the alleged

failure of his former counsel to inform him of his right to appeal the BIA’s 1999

decision or otherwise preserve his right to judicial review. See Singh v. Chertoff,

No. C-07-3943 MMC, 2007 WL 3010620, at *1 (N.D. Cal. Oct. 12, 2007). The

district court denied the petition, holding that Petitioner had failed to exhaust all

administrative remedies prior to filing the writ. Id. at *2–3.

      On appeal of that decision to this Court, Petitioner argued that he should not

have been required to raise his ineffective assistance of counsel claim first with the

BIA, because the BIA did not have jurisdiction to hear claims where the alleged


                                           2
ineffective assistance of counsel occurred after a final order of removal. Singh v.

Napolitano, 649 F.3d at 900. The Court remanded the case to the BIA “for the

limited purpose of ruling upon whether the Board had jurisdiction to hear Singh’s

ineffective assistance of counsel claims and what effect, if any, the Attorney

General’s recent opinion in In re Compean, 25 I & N Dec. 1, 3 (A.G. 2009), has on

this case.” Singh v. Napolitano, 577 F.3d 988, 988–99 (9th Cir. 2009). The BIA

responded to the Court’s remand order on April 30, 2010, stating that, while any

response is necessarily hypothetical since the Petitioner never filed a motion to

reopen his case, it would have had jurisdiction. It could not state definitively how it

would have ruled on Petitioner’s motion, had he filed one, though it noted that it

“did regularly reissue decisions where a lack of notice of the Board’s original

decision resulted either from administrative error at the Board or from ineffective

assistance of counsel.” Id. The Court considered the BIA’s response in its decision

affirming the district court. Singh v. Napolitano, 649 F.3d at 901–03.

      Petitioner’s current appeal stems from the BIA’s 2010 response—not from

its 1999 decision on his order of removal. Before the Court issued its decision in

Singh v. Napolitano, 649 F.3d 899, Petitioner moved for the BIA to reconsider its

2010 response to the remand order. The BIA denied the motion on February 24,

2011, and this appeal followed.


                                           3
      This is a court of limited jurisdiction, which may only review decisions of

the BIA under conditions specified by statute. See Kokkonen v. Guardian Life Ins.

Co. of Am., 511 U.S. 375, 377 (1994). The statute governing petitions for review of

BIA decisions limits the Court’s jurisdiction to “final order[s] of removal.” 8

U.S.C. § 1252(a)(1). As this petition does not derive from a final order of removal,

but from an advisory decision of the BIA that was responsive to a limited remand

order of this Court, the Court does not have jurisdiction. See Alcala, 563 F.3d at

1013–16.

      Accordingly, the PETITION FOR REVIEW IS DISMISSED.




                                          4